PROVOSTY, J.
In this matter, considering the judgment of the Supreme Court of the United States, rendered November 29, 1909, in the matter of State of Louisiana ex rel. Louis A. Hubert, Receiver, Plaintiff in Error, v. Mayor and Council of the City of New Orleans, 215 U. S. 170, 30 Sup. Ct. 40, 54 L. Ed. —, it is ordered, adjudged, and decreed that the mandamus herein prayed for be and the same is hereby made peremptory, and that the city of New Orleans, through its mayor, Martin Behrman, and its council, be and is hereby ordered to levy, collect, and pay over to the relator herein, L. A. Hubert, receiver of the Board of Metropolitan Police, a special tax of one mill on the assessed values of the city of New Orleans, both real and personal, and to pay over the avails of said tax to the said L. A. Hubert, receiver, to an amount necessary to satisfy the judgment heretofore rendered by this court in favor of the said L. A. Hubert, receiver, in the sum of $123,475.57, with 5 per cent, per annum interest thereon from April 6, 1904, until paid, and the costs of the suit wherein said judgment was rendered, being record No. 73,173 of the docket of this court, as well as the costs of the present mandamus suit, No. 16,402 of the docket of this court, including the costs of the same suit on writ of error to this court from the Supreme Court of the United States.